                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 Case No.: 2:19-MJ-154-AC

RICARDO SAUCEDA MONTOYA

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Ricardo Sauceda Montoya
 Detained at           Santa Clara County Main Jail
 Detainee is:          a.)    ☒ charged in this district by: ☐ Indictment ☐ Information ☒ Complaint
                                 charging detainee with: a violation of 21 U.S.C. §§ 846, 841(a)(1).
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/ James R. Conolly
                       Printed Name & Phone No:                  James R. Conolly, AUSA. Tel: 916.554.2705
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

          The above application is granted and the above-named custodian, as well as ANY FEDERAL AGENT for this
district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be had in
this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:       2/21/2020                                      /s/ Carolyn K. Delaney
                                                             Honorable Carolyn K. Delaney
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s)                                                                                   ☒Male      ☐Female
 Booking or CDC #:      PFN: DUF202 CEN: 20003529                                         DOB:       1989
 Facility Address:      150 West Hedding Street, San Jose, CA                             Race:
 Facility Phone:        (408) 299-2306                                                    FBI#:
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
